                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6       AMANDA JONES,                                    Case No. 15-cv-02726-TSH
                                   7                    Plaintiff,
                                                                                            ORDER DENYING MOTION TO
                                   8             v.                                         BIFURCATE
                                   9       NATIONAL RAILROAD PASSENGER                      Re: Dkt. No. 130
                                           CORPORATION, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12                                          I.    INTRODUCTION
Northern District of California
 United States District Court




                                  13          Plaintiff Amanda Jones was injured when riding a bus owned by National Railroad

                                  14   Passenger Corporation (“Amtrak”) and operated by Santa Cruz Metropolitan Transit District

                                  15   (“SCMTD”; together, “Defendants”). She alleges Defendants violated several federal and state

                                  16   anti-disability discrimination statutes and were negligent. Sec. Am. Compl., ECF No. 102.

                                  17   Defendants now move to bifurcate the issues of liability and damages, with a separate discovery

                                  18   and trial schedule for each. ECF No. 130. Plaintiff filed an Opposition (ECF No. 139) and

                                  19   Defendants filed a Reply (ECF No. 143). The Court finds this matter suitable for disposition

                                  20   without oral argument and VACATES the December 20, 2018 hearing. See Civ. L.R. 7-1(b).

                                  21   Having considered the parties’ positions, relevant legal authority, and the record in this case, the

                                  22   Court DENIES Defendants’ motion for the following reasons.

                                  23                                          II.   BACKGROUND
                                  24   A.     Factual Background
                                  25          Plaintiff filed the operative Second Amended Complaint1 on July 30, 2018, alleging six

                                  26   causes of action: (1) a claim against Amtrak under the Americans with Disabilities Act of 1990

                                  27
                                       1
                                  28     As explained below, this case has been pending since June 17, 2015, and Plaintiff is now on the
                                       third version of her complaint.
                                   1   (“ADA”), 42 U.S.C. §§ 12131 et seq.; (2) a separate ADA claim against SCMTD; (3) a

                                   2   Rehabilitation Act claim against both Defendants; (4) an Unruh Act claim against both

                                   3   Defendants; (5) a CDPA claim against both Defendants; and (6) negligence against both

                                   4   Defendants. Sec. Am. Compl. ¶¶ 40-90. The facts from this complaint are as follows.

                                   5          On August 25, 2014, Plaintiff was a passenger on Amtrak’s Highway 17 Express bus

                                   6   (#2310) from Santa Cruz to San Jose, California. Id. ¶ 14. At the time, Plaintiff was a Ph.D.

                                   7   student at the University of Chicago and had traveled to California for a conference. Id. ¶¶ 12-13.

                                   8   Due to her disability, Plaintiff traveled “by a wheeled apparatus (scooter).” Id. ¶ 15. She alleges

                                   9   Defendants “knew or should have known that Ms. Jones was a disabled person with a federally

                                  10   protected right of equal access to a public entity’s services pursuant to the ADA and Section 504.”

                                  11   Id. ¶ 16. Plaintiff informed the driver that she needed to be secured to avoid falling; however,

                                  12   “[b]ased upon the occasions in which Plaintiff rode the bus,” she alleges “Defendants have failed
Northern District of California
 United States District Court




                                  13   to properly train their employees on disabled passengers.” Id. ¶¶ 17-18. She further alleges

                                  14   “Defendants knew of their driver’s lack of training due to prior incidents.” Id. ¶ 22.

                                  15          The driver attempted to secure Plaintiff’s scooter using the belts and hooks on the bus

                                  16   which were ordinarily used to serve disabled clientele, but the driver was confused about how to

                                  17   properly secure her scooter and therefore “unable to properly secure Ms. Jones’ scooter due to a

                                  18   lack of training by Defendants.” Id. ¶¶ 20-21. Plaintiff attempted to inform the driver of how

                                  19   other bus drivers had secured her scooter in the past, but the driver “ignored Ms. Jones’

                                  20   instructions and also failed to figure out how to properly secure Ms. Jones’ scooter and proceeded

                                  21   to secure Ms. Jones’ scooter in a way that was not secure.” Id. ¶¶ 23-24. Plaintiff alleges that

                                  22   “[b]y ignoring Ms. Jones’ instructions and by failing to figure out how to properly secure Ms.

                                  23   Jones’ scooter, Defendant acted with deliberate indifference to the substantial likelihood that Ms.

                                  24   Jones, a qualified individual with a disability, would suffer harm to her federally protected right of

                                  25   safe and equal access to a public entity’s services, under the ADA, if he failed to properly secure

                                  26   her scooter.” Id. ¶ 25. After attempting to secure Plaintiff’s scooter, the driver sped around a

                                  27   curve, the scooter tipped over, and Plaintiff was thrown to the floor of the bus. Id. ¶ 26.

                                  28          Plaintiff alleges Defendants caused her injuries “as a direct and proximate result of
                                                                                         2
                                   1   Defendants’ deliberate indifference to the substantial likelihood of harm to Ms. Jones’ federally

                                   2   protected right of equal and safe access to a public entity’s services, in the manner as alleged

                                   3   above, causing Ms. Jones to suffer serious injuries including, but not limited to, injuries to her

                                   4   knee and back.” Id. ¶ 27. Following the fall, the driver and another passenger came to assist

                                   5   Plaintiff, and the passenger assisted the driver in identifying the correct way to secure her scooter.

                                   6   Id. ¶ 28. A supervisor was called to the scene of the incident, after which “an argument ensued in

                                   7   Spanish between the driver and the supervisor.” Id. ¶ 29. Plaintiff reported the incident to both

                                   8   Defendants. Id. ¶ 31. Amtrak stated it did not operate the bus in question and referred her to

                                   9   SCMTD. Id. ¶ 32. SCMTD denied her claim by letter dated December 16, 2014. Id. ¶ 33.

                                  10          Plaintiff incurred medical expenses for suffered injuries because of the incident. Id. ¶ 30.

                                  11   Due to her inability to heal from her injuries, she relocated to California to pursue her Ph.D.

                                  12   remotely “and is likely to use Defendants’ bus system in the future.” Id. ¶ 34. Since the incident,
Northern District of California
 United States District Court




                                  13   she has traveled on Defendants’ transportation system on other occasions. Id. ¶ 35. “During one

                                  14   such incident, in attempting to travel to the courthouse for the present litigation, the bus was

                                  15   significantly delayed because the wheelchair lift was not working properly and the driver did not

                                  16   know how to operate it.” Id. ¶ 36. The driver had to call a supervisor for instructions on how to

                                  17   operate the lift and, after finally being loaded onto the bus, Plaintiff was forced to wedge herself in

                                  18   between regular seats and the bathroom of the bus. Id. ¶¶ 37-38. Due to this arrangement, the

                                  19   bathroom door would hit Plaintiff in the legs every time it was opened, which caused her legs to

                                  20   swell significantly and become sore. Id. ¶ 39.

                                  21   B.     Procedural Background
                                  22          1.      Original Complaint
                                  23          Plaintiff filed her original complaint on June 17, 2015. ECF No. 1. Because it included

                                  24   claims under the ADA, the action proceeded under the initial Scheduling Order for Cases

                                  25   Asserting Denial of Right of Access Under Americans with Disabilities Act. ECF No. 7. On

                                  26   February 9, 2016, Defendants requested relief from the General Order 56 requirements, arguing

                                  27   “this action is not an ADA access case but, rather, a simple personal injury/negligence matter with

                                  28   conclusory and contradictory allegations asserting violation of the ADA.” ECF No. 26-1. On
                                                                                         3
                                   1   February 17, 2016, Magistrate Judge Paul Grewal2 denied Defendants’ motion, finding that

                                   2   “Defendants offer no other reason why General Order 56 should not apply.” ECF No. 29.

                                   3   Defendants also filed a Motion for Judgment on the Pleadings, ECF No. 28, but Magistrate Judge

                                   4   Grewal denied the motion “[b]ecause the case remains stayed under General Order 56.” ECF No.

                                   5   30.

                                   6          The parties subsequently participated in court-sponsored mediation on June 17, 2016, but

                                   7   were unable to settle. ECF No. 38. Magistrate Judge James subsequently lifted the General Order

                                   8   56 stay. ECF No. 44.

                                   9          On July 20, 2016, Defendants filed a second Motion for Judgment on the Pleadings,

                                  10   arguing Plaintiff had insufficiently pleaded her disability discrimination claims. ECF No. 41.

                                  11   Magistrate Judge James granted Defendants’ motion with leave to amend. ECF No. 45.

                                  12          2.      First Amended Complaint
Northern District of California
 United States District Court




                                  13          Plaintiff filed a First Amended Complaint on September 28, 2016, with additional factual

                                  14   allegations. ECF No. 49. Defendants responded with a third Motion for Judgment on the

                                  15   Pleadings. ECF No. 51. Magistrate Judge James heard oral argument on December 8, 2016. ECF

                                  16   No. 59. Based on discussions at the hearing, she referred the parties to Magistrate Judge Laurel

                                  17   Beeler for a settlement conference and continued resolution of Defendants’ motion until after the

                                  18   conference. ECF No. 58. Magistrate Judge James permitted the parties to conduct discovery if

                                  19   they felt was necessary before the settlement conference. Id. She also set a status conference on

                                  20   April 13, 2017. Id.

                                  21          The parties participated in a settlement conference with Magistrate Judge Beeler on April

                                  22   4, 2017, after which she directed Plaintiff to “provide her medical records, provide updated

                                  23   treatment records after her next appointment (probably within a month), and then participate in an

                                  24   [Independent Medical Examination] (“IME”)] near where she lives.” ECF No. 67. Magistrate

                                  25   Judge Beeler also noted “[t]he parties agree that the litigation should essentially be stayed pending

                                  26
                                       2
                                  27    This case was originally assigned to Magistrate Judge Grewal but was reassigned to Magistrate
                                       Judge Maria-Elena James after he resigned from the court on June 3, 2016. ECF No. 35. The case
                                  28   was then reassigned to the undersigned after Magistrate Judge James retired on August 31, 2018.
                                       ECF No. 108.
                                                                                       4
                                   1   this process.” Id. On April 5, 2017, Magistrate Judge James stayed “all litigation in this case,

                                   2   including any pending motions and deadlines,” while the parties continued settlement negotiations

                                   3   with Magistrate Judge Beeler. ECF No. 68. The parties participated in a further settlement

                                   4   conference with Magistrate Judge Beeler on December 21, 2017, after which she directed the

                                   5   parties to confer on a limited discovery plan and provide an update to her by January 16, 2018,

                                   6   with their proposal for any next steps in the settlement process. ECF No. 88. No further

                                   7   settlement proceedings have taken place.

                                   8          On January 25, 2018, Magistrate Judge James held a status conference, during which the

                                   9   parties indicated they would be submitting a joint discovery plan but had yet to work out specific

                                  10   details. ECF No. 89. Magistrate Judge James ordered the parties to meet and confer and file a

                                  11   joint status report about their progress no later than January 31, 2018. Id. She also set a further

                                  12   status conference on June 28, 2018. Id.
Northern District of California
 United States District Court




                                  13          On January 31, 2018, the parties filed a Joint Discovery Plan, indicating they “have agreed

                                  14   to open discovery.” ECF No. 90. The parties subsequently filed several discovery dispute letters.

                                  15   ECF Nos. 91-92, 94-96. Magistrate Judge James struck the parties’ letter briefs for failure to

                                  16   comply with her Discovery Standing Order and ordered the parties to appear for a meet and confer

                                  17   session and status conference on July 12, 2018. ECF Nos. 97, 98. After the July 12 meet and

                                  18   confer, Magistrate Judge James issued an order memorializing the parties’ agreement for

                                  19   Defendants to take Plaintiff’s deposition on August 15, 2018, and her IME by September 15,

                                  20   2018. ECF No. 100. Magistrate Judge James also ordered Plaintiff to serve supplemental

                                  21   interrogatories by August 2, 2018, and for Defendants to update their interrogatory and request for

                                  22   production responses on a continuous basis, to review and update their privilege log. Id.

                                  23   Magistrate Judge James set a December 31, 2018 discovery cut-off date. Id.

                                  24          On July 16, 2018, Magistrate Judge James granted Defendants’ second motion for

                                  25   judgment on the pleadings with leave to amend. ECF No. 101.

                                  26          3.      Second Amended Complaint
                                  27          Plaintiff filed her Second Amended Complaint on July 30, 2018. The parties filed a Joint

                                  28   Case Management Conference Statement on August 9, 2018, indicating they agreed to extend the
                                                                                         5
                                   1   deadline for Plaintiff’s deposition to September 17, 2018, and to conduct the IME after that. ECF

                                   2   No. 104. The parties also indicated they were “following up on discovery assignments as ordered

                                   3   by this Court on July 12, 2018. Plaintiff will provide discovery requests to Defendants and also

                                   4   seek to depose individuals with one or both Defendants.” Id.

                                   5          On August 20, 2018, Defendants filed a Motion to Dismiss seeking dismissal of Counts

                                   6   One through Five of Plaintiff’s Second Amended Complaint. ECF No. 106. The Court denied

                                   7   Defendants’ motion and scheduled a Case Management Conference on October 25, 2018. ECF

                                   8   Nos. 114, 115.

                                   9          In their updated Joint Case Management Statement, filed October 18, 2018, the parties

                                  10   indicated Plaintiff’s deposition had been completed and that “Plaintiff’s full deposition transcript

                                  11   will be necessary in advance of the planned and agreed IME to be conducted in Los Angeles.”

                                  12   ECF No. 124. The parties also indicated they continued “following up on discovery assignments
Northern District of California
 United States District Court




                                  13   as ordered by this Court on July 12, 2018,” and that “Defendants have agreed to provide names of

                                  14   employees having knowledge of the certain areas requested by Plaintiff despite no discreet PMK

                                  15   areas being identified in an effort to move discovery forward.” Id. The Court issued a Case

                                  16   Management Order on October 25, 2018, keeping the December 31, 2018 discovery cut-off in

                                  17   place and scheduling a jury trial for October 7, 2019. ECF No. 125. On November 15, 2018, the

                                  18   Court extended the deadline for Defendants to conduct Plaintiff’s IME to January 31, 2019. ECF.

                                  19   No. 129.

                                  20          4.        Motion to Bifurcate
                                  21          Defendants filed the present motion on November 15, 2018. They argue Plaintiff’s

                                  22   damage claims “involve extensive medical evidence and geographically distant witnesses from

                                  23   Chicago and the Los Angeles areas at a minimum, and also involve the challenge of proving a

                                  24   negative as to speculative, but massive, damage claims against a public entity which has a duty to

                                  25   properly defend those claims.” Mot. at 2.3 Defendants further argue Plaintiff’s “disability claims

                                  26   were in abeyance for practical purposes until the court recently reinstated those claims . . . which

                                  27

                                  28
                                       3
                                        This and subsequent citations to Defendants’ motion refer to their Memorandum of Points and
                                       Authorities, ECF No. 130-1.
                                                                                      6
                                   1   greatly expands the issues confronting the defendants.” Id. They maintain “[t]he manifest

                                   2   burdens on the parties in litigating these issues overwhelmingly suggests bifurcation of both trial

                                   3   and discovery.” Id.

                                   4           In response, Plaintiff argues bifurcating the liability and damages issues to separate trials

                                   5   “would not avoid any prejudice because there is no prejudice to avoid.” Opp’n at 3. Specifically,

                                   6   she argues that to establish liability for negligence, she must show damages, and the issues of

                                   7   liability and damages are inextricably intertwined. Id. at 4. She further argues that staying

                                   8   discovery until after the conclusion of the trial on liability could cause prejudice if key witnesses

                                   9   are no longer available or their memories fade. Id. Plaintiff also contends bifurcation would not

                                  10   promote judicial economy because it would unduly delay proceedings and require two distinct

                                  11   trials. Id. Finally, Plaintiff argues bifurcation would not promote convenience because she has

                                  12   been litigating this case for over three years and could now be forced to participate in two trials
Northern District of California
 United States District Court




                                  13   instead of one. Id. at 5.

                                  14                                        III.   LEGAL STANDARD
                                  15           Federal Rule of Civil Procedure 42(b) permits a court to order a separate trial of separate

                                  16   claims or issues “[f]or convenience, to avoid prejudice, or to expedite and economize.” “[I]t is

                                  17   clear that Rule 42(b) gives courts the authority to separate trials into liability and damage phases.”

                                  18   Estate of Diaz v. City of Anaheim, 840 F.3d 592, 603 (9th Cir. 2016) (citations and quotations

                                  19   omitted). However, whether to grant bifurcation is left to the sound discretion of the district court.

                                  20   Id. “In the Ninth Circuit, ‘[b]ifurcation . . . is the exception rather than the rule of normal trial

                                  21   procedure.’” GEM Acquisitionco, LLC v. Sorenson Grp. Holdings, LLC, 2010 WL 1729400, at *3

                                  22   (N.D. Cal. Apr.27, 2010) (citation omitted); In re Sortwell, Inc., 2011 WL 4896475, at *2 (N.D.

                                  23   Cal. Oct. 12, 2011). Courts “consider several factors in determining whether bifurcation is

                                  24   appropriate, including separability of the issues, simplification of discovery and conservation of

                                  25   resources, and prejudice to the parties.” McDermott v. Potter, 2010 WL 956808, at *1 (N.D. Cal.

                                  26   Mar. 12, 2010) (citations omitted). “The party requesting bifurcation has the burden to prove that

                                  27   it is warranted in that particular case.” GEM Acquisitionco, 2010 WL 1729400, at *2 (citing

                                  28   Spectra-Physics Lasers, Inc. v. Uniphase Corp., 144 F.R.D. 99, 102 (N.D. Cal. 1992)).
                                                                                           7
                                                                                 IV.   DISCUSSION
                                   1
                                               As a preliminary matter, Plaintiff objects to Defendants’ motion as it fails to comply with
                                   2
                                       Federal Rule of Civil Procedure 7(b)(1)(B), which requires a moving party to “state with
                                   3
                                       particularity the grounds for seeking the order[.]” Opp’n at 1-2. However, in the title of their
                                   4
                                       Memorandum of Points and Authorities, Defendants state it is brought under “FRCP 42(b),” and
                                   5
                                       they state in the first paragraph that they “move the court to bifurcate trial and discovery so as to
                                   6
                                       separate the issue of liability and damages in this action.” Mot. at 1. As such, the Court finds
                                   7
                                       Plaintiff was on notice as to the type of relief Defendants seek and the grounds for such relief.
                                   8
                                               Plaintiff also objects to Defendants’ motion because they “fail to cite any legal authority
                                   9
                                       that has precedential value in this jurisdiction.” Opp’n at 2 (emphasis in original). Defendants
                                  10
                                       respond that “[t]he cases are not cited as mandating law in this court, but rather as persuasive
                                  11
                                       authority,” and “[t]his court may rely on the value of precedent from any court from which wise
                                  12
Northern District of California




                                       example emanates so long as it pertains.” Reply at 2. Although it is unclear why Defendants
 United States District Court




                                  13
                                       chose to cite no authority from within the Ninth Circuit, whether binding or persuasive, and why
                                  14
                                       they cite cases from district courts outside the Ninth Circuit without any attempt to explain how
                                  15
                                       the factual situations in those cases are similar or different to the case at hand, it is not the Court’s
                                  16
                                       place to dictate Defendants’ legal strategy.
                                  17
                                               Turning to the merits of Defendants’ motion, the Court declines to exercise its discretion
                                  18
                                       under Rule 42(b). Importantly, bifurcation would not aid judicial economy or convenience of the
                                  19
                                       parties; on the contrary, bifurcation may well lead to significant additional costs, with the potential
                                  20
                                       for two trials leading to an inefficient use of party, jury, and court resources. This case has been
                                  21
                                       pending for over three years, with discovery set to close this month and a trial scheduled for next
                                  22
                                       year. Bifurcation would set this schedule back even further. See Lam Research Corp. v. Schunk
                                  23
                                       Semiconductor, 65 F. Supp. 3d 863, 867 (N.D. Cal. 2014) (“Granting bifurcation at this late date
                                  24
                                       would require this court to calendar a second jury trial in what is already an impacted trial
                                  25
                                       schedule—thus guaranteeing yet more delay.”) (citing Brown v. Toscano, 630 F. Supp. 2d 1342,
                                  26
                                       1347 (S.D. Fla. 2008) (“The Court finds that bifurcation of the infringement issue and the
                                  27
                                       proposed stay of all other discovery would only add unnecessary delay to a case that has already
                                  28
                                                                                           8
                                   1   been pending for more than two years.”)).

                                   2          Defendants admit “[b]ifurcation might result in delay of resolution,” but argue “a more

                                   3   rapid resolution on liability redounds to the benefit of both parties if unnecessary discovery is

                                   4   avoided by a potential ‘no liability’ finding.” Mot. at 5 (emphasis omitted). “However, a moving

                                   5   party’s mere contention that judicial economy would be promoted by bifurcation, insofar as a

                                   6   second phase of a bifurcated trial would be rendered unnecessary if the moving party prevails at

                                   7   the first phase, is not sufficient to meet that party’s burden of showing that bifurcation is

                                   8   appropriate.” Mformation Techs., Inc. v. Research in Motion Ltd., 2012 WL 1142537, at n.32

                                   9   (N.D. Cal. Mar. 29, 2012) (citation omitted). The Court notes bifurcation is appropriate where

                                  10   evidence of liability does not “overlap in any meaningful way” with evidence of damages. See

                                  11   Aguirre v. California, 2018 WL 1948702, at *5 (N.D. Cal. Apr. 25, 2018) (citing Boyd v. City &

                                  12   Cty. of San Francisco, 2006 WL 680556, at *2 (N.D. Cal. Mar. 14, 2006)). But where liability
Northern District of California
 United States District Court




                                  13   and damages evidence may overlap, the proper course is to deny bifurcation. Id. at *5 (denying

                                  14   bifurcation where evidence of emotional distress may be relevant to both damages and liability if

                                  15   alleged wrongful conduct caused the distress); Farrell v. Tri-Cty. Metro. Transp. Dist. of Or., 530

                                  16   F.3d 1023, 1025 (9th Cir. 2008) (upholding jury verdict “reflect[ing] that [the plaintiff] was not

                                  17   awarded FMLA damages for emotional distress, but rather ‘for days of work that he missed

                                  18   because of stress or other mental problems resulting from the wrongful denial of FMLA leave’”)

                                  19   (emphasis in original); Rivera v. Nibco, Inc., 2003 WL 27382206, at *2 (E.D. Cal. Mar. 7, 2003)

                                  20   (noting the Advisory Committee Note to the 1966 amendment of Rule 42(b) “warn[ ] against

                                  21   routine bifurcation of the ordinary negligence case.”) (citing 9 C. Wright, A. Miller & F. Elliott,

                                  22   Federal Practice & Procedure, § 2388 at 280 (1971 & Supp.1987)). Here, Defendants have failed

                                  23   to establish that evidence of liability and damages will not overlap in any meaningful way.4

                                  24

                                  25
                                       4
                                         Plaintiff argues bifurcation is appropriate because “the amount of damages and actual liability
                                       are naturally, inextricably intertwined,” and thus “the issues of damages and liability are not
                                  26   independent.” Opp'n at 4. It is true that “[t]o establish liability under a negligence cause of action,
                                       a plaintiff must show damages.” Dent v. Nat’l Football League, 902 F.3d 1109, 1117 (9th Cir.
                                  27   2018). However, the Court is aware of no authority that prohibits bifurcation when a plaintiff’s
                                       claim is based on negligence. Plaintiff cites only one in support of her argument, Easton v. City of
                                  28   Boulder, Colo., 776 F.2d 1441 (10th Cir. 1985). However, in Easton, the court left in place the
                                       lower court’s decision to bifurcate the trial as to liability and damages in a negligence cause of
                                                                                            9
                                   1          Further, two separate pretrial periods will likely lead to added costs. “[T]he longer a

                                   2   matter is pending, the more disputes are likely to arise and the more motions are likely to be

                                   3   brought, with higher costs the result.” Gravity Defyer Corp. v. Under Armour, Inc., 2013 WL

                                   4   12138987, at *3 (C.D. Cal. July 23, 2013). At a minimum, bifurcation would require the Court to

                                   5   reopen discovery. Defendants argue discovery “has been delayed by a lengthy settlement and

                                   6   mediation process.” Mot. at 6. However, as discussed above, the Court permitted discovery

                                   7   throughout that process. Specifically, although the initial scheduling order limited the type of

                                   8   discovery the parties could propound, Magistrate Judge James opened discovery more than two

                                   9   years ago, permitting the parties to take discovery if they felt it would benefit their settlement

                                  10   negotiations. ECF No. 58. After the parties participated in a settlement conference with

                                  11   Magistrate Judge Beeler on April 4, 2017, she directed Plaintiff to provide her medical records and

                                  12   participate in an IME. ECF No. 67. The parties participated in a further settlement conference
Northern District of California
 United States District Court




                                  13   with Magistrate Judge Beeler on December 21, 2017, after which she directed them to confer on a

                                  14   discovery plan. ECF No. 88. On January 31, 2018, the parties filed a Joint Discovery Plan,

                                  15   indicating they “have agreed to open discovery.” ECF No. 90. The parties subsequently filed

                                  16   several letters regarding their discovery disputes. ECF Nos. 91-92, 94-96. They also met and

                                  17   conferred in Magistrate Judge James’s courtroom on July 12, 2018, during which the parties

                                  18   agreed Defendants would take Plaintiff’s deposition on August 15, 2018, and her IME by

                                  19   September 15, 2018. ECF Nos. 97-98, 100. Magistrate Judge James also ordered Plaintiff to

                                  20   serve supplemental interrogatories by August 2, 2018, and for Defendants to update their

                                  21   interrogatory and request for production responses on a continuing basis, and to review and update

                                  22   their privilege log. ECF No. 100. On both August 9 and October 18, 2018, the parties indicated

                                  23   they continued “following up on discovery assignments as ordered by this Court on July 12, 2018.

                                  24

                                  25
                                       action. Id. at 1447. Although the plaintiff asserted he was prejudiced by the decision to bifurcate
                                  26   “because damages are an essential element of the torts of negligence and culpable recklessness
                                       (gross negligence) and must be considered in determining whether a particular risk was
                                  27   unreasonable,” the court noted “[t]he theory advanced by Easton, if accepted, would have the
                                       result of forbidding bifurcation whenever the plaintiff’s claim is based on negligence—a
                                  28   consequence certainly at odds with common practice.” Id. (citing Idzojtic v. Pennsylvania
                                       Railroad Co., 456 F.2d 1228, 1230 (3rd Cir.1972)).
                                                                                        10
                                   1   Plaintiff will provide discovery requests to Defendants and also seek to depose individuals with

                                   2   one or both Defendants.” ECF Nos. 104, 124. Thus, the procedural background of this case belies

                                   3   Defendants’ position that they have been unable to take discovery. Regardless, bifurcation

                                   4   “invites two rounds of discovery, with depositions of some the same persons taken more than

                                   5   once, and additional potential for disputes.” Gravity Defyer Corp, 2013 WL 12138987, at *3.

                                   6   Defendants have not carried their burden to establish that such potential duplication is appropriate

                                   7   here.

                                   8           Finally, the Court finds bifurcation would not promote convenience for the parties.

                                   9   Defendants argue bifurcation could lead to savings for them by potentially not having to perform

                                  10   discovery as to damages if they were to be found not liable. Mot. at 5. However, “this argument

                                  11   could be made in almost any case, and does not present a strong basis for bifurcation.” GEM

                                  12   Acquisitionco, LLC, 2010 WL 1729400, at *3. On the other hand, Plaintiff is in Los Angeles and
Northern District of California
 United States District Court




                                  13   her counsel is located in Michigan; requiring them to travel to San Francisco for two separate trials

                                  14   is less convenient for them. And, as discussed above, this case has been pending for over three

                                  15   years and bifurcation would lead to additional delay.

                                  16           In summary, this is a factually straightforward case that does not warrant bifurcation for

                                  17   purposes of convenience or judicial economy, and it is not in the interests of the Court or the

                                  18   parties for the final resolution of this matter to be delayed any further.

                                  19                                            V.    CONCLUSION
                                  20           For the reasons stated above, the Court DENIES Defendants’ motion.

                                  21           IT IS SO ORDERED.

                                  22

                                  23   Dated: December 17, 2018

                                  24
                                                                                                      THOMAS S. HIXSON
                                  25                                                                  United States Magistrate Judge
                                  26
                                  27

                                  28
                                                                                          11
